Citation Nr: 0914005	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-21 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than September 
23, 2002 for the assignment of a separate 10 percent 
evaluation for radiculopathy of the right lower extremity. 

2.  Entitlement to an effective date earlier than September 
23, 2002 for the assignment of a separate 10 percent 
evaluation for radiculopathy of the left lower extremity. 

3.  Entitlement to an effective date earlier than September 
23, 2002 for the grant of a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq. 



ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana. 

Procedural history

The Veteran served on active duty in the United States Army 
from December 1957 to November 1959.  

Bilateral lower extremity radiculopathy  

The Veteran was originally granted service connection for a 
lumbar spine disability in a March 1960 rating decision.  

In December 2004, the RO assigned separate 10 percent 
disability ratings for chronic L5 radiculopathy of the lower 
right and left extremities.  An effective date of September 
23, 2002 was established.  The Veteran indicated his 
disagreement with the assigned effective date in a July 2005 
letter.  The Veteran has subsequently perfected an appeal as 
to these two issues. 

TDIU

In a March 2006 decision, the Board granted the Veteran's 
claim of entitlement to service connection for TDIU.  In a 
rating decision dated November 29, 2006 which implemented the 
Board's decision, the RO established an effective date of 
December 22, 2004.  The Veteran disagreed with the assigned 
effective date.  
Subsequently, the RO issued a supplemental rating decision 
that established an effective date of September 23, 2002 for 
the Veteran's TDIU.  The Veteran continued to express 
disagreement with this date.  He perfected his appeal with 
the timely submission of his substantive appeal in March 
2008. 

Hearing request

The Veteran was scheduled to appear for a Board hearing in 
September 2008.  
He failed to report for this hearing.  The Veteran has 
provided no explanation for his failure to report and has not 
since requested that the hearing be rescheduled.  His hearing 
request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 
20.702(d); 20.704(d) (2008).

Additionally submitted evidence

In December 2008 the Veteran submitted additional evidence to 
the Board in the form of a private medical opinion.  An 
accompanying letter from the Veteran's attorney specifically 
waived RO consideration of this evidence.  See 38 C.F.R. 
§ 20.1304 (2008).


FINDINGS OF FACT

1.  VA issued a Final Rule effective September 23, 2002 which 
allowed for separate ratings for orthopedic and neurologic 
disabilities.

2.  The Veteran filed an informal claim of entitlement to 
TDIU on June 15, 2004.

3.  As of September 23, 2002, the Veteran's combined 
disability evaluation was 
60 percent, with all disabilities arising from a common 
etiology.

4.  An effective date of September 23, 2002 has been assigned 
for separate disability ratings for radiculopathy of the 
lower extremities and for TDIU.  


CONCLUSIONS OF LAW

1.  An effective date earlier than September 23, 2002 for the 
grant of service connection for radiculopathy of the right 
lower extremity is not warranted. 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.114(a), 3.400 (2008).

2.  An effective date earlier than September 23, 2002 for the 
grant of service connection for radiculopathy of the left 
lower extremity is not warranted. 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.114(a), 3.400 (2008).

3.  An effective date earlier than September 23, 2002 cannot 
be established for an increased disability rating for the 
Veteran's TDIU.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(o) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks effective dates earlier than the currently 
assigned September 23, 2002 for the grant of separate 10 
percent disability ratings [in effect, service connection] 
for bilateral lower extremity radiculopathy, as well as for 
TDIU.   

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  
Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claims in a letter dated July 
12, 2007, whereby the Veteran was advised of the provisions 
of the VCAA.  

In any event, no VCAA notice is necessary in this case 
because, as is more thoroughly explained below, the facts are 
uncontroverted and the outcome of this earlier effective date 
claims depends exclusively on documents which are already 
contained in the Veteran's VA claims folder.  

While the Board notes that the above-mentioned July 2007 
notice letter only addressed the issues of entitlement to an 
earlier effective date for bilateral lower extremity 
radiculopathy, the Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  Such is the case here.  No additional 
development could alter the evidentiary or procedural posture 
of this case.  In the absence of potential additional 
evidence, no notice is necessary.  See DelaCruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the claimant].

It is clear from the Veteran's communications that he is 
cognizant as to what is required of him and of VA.  Moreover, 
the Veteran has been represented by an attorney in this 
matter.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) [holding that an appellant's representation by counsel 
"is a factor that must be considered when determining whether 
that appellant has been prejudiced by any notice error"].  
The Veteran and his attorney have not indicated there is any 
outstanding evidence relevant to this claim.   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

As was alluded to above, the outcome of the Veteran's earlier 
effective date claims rests with evidence which is already in 
the claims folder, which will be discussed below.  There is 
no suggestion in the record or in communications from the 
Veteran or his attorney that any additional relevant evidence 
exists.

General due process considerations have been satisfied.  See 
38 C.F.R. § 3.103 (2008).  The Veteran has been accorded 
ample opportunity to present evidence and argument on this 
matter.  His failure to appear for a scheduled video 
teleconference with a Veterans Law Judge, and his subsequent 
failure to reschedule, is being treated as a withdrawal, as 
detailed in the Introduction.  See 38 C.F.R. § 20.704(d) 
(2008).  

In short, the Board believes that the issues were properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an effective date earlier than September 
23, 2002 for the assignment of a separate 10 percent 
evaluation for radiculopathy of the right lower extremity. 

2.  Entitlement to an effective date earlier than September 
23, 2002 for the assignment of a separate 10 percent 
evaluation for radiculopathy of the left lower extremity. 

Because these two issues involve the application of identical 
law to identical facts, the Board will address them together. 



Relevant law and regulations 

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

Effective dates - liberalizing law

The applicable rating criteria for the spine, found at 38 
C.F.R. § 4.71a, were amended twice, effective September 23, 
2002 and September 26, 2003.  See 67 Fed. Reg. 54,345-54,349 
(Aug. 22, 2002); 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 
2003).

Where compensation is increased pursuant to a liberalizing 
law, the effective date of such increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act.  See 38 C.F.R. §§ 
3.114(a), 3.400(p) (2008).

Analysis 

The RO has granted separate service connection for 
radiculopathy of the right and left lower extremities and 
assigned an effective date of September 23, 2002.  The RO 
assigned the effective date in question because that was the 
effective date of the regulation allowing for separate 
ratings for neurologic disabilities apart from orthopedic 
disabilities.  See the Schedule for Rating Intervertebral 
Disc Syndrome, Fed. Reg. 54345-54349 (Aug. 22, 2002).  This 
final rule issued by VA was liberalizing in the sense that 
such specific separate ratings were not specifically provided 
for in previous regulations.  [A general regulation, 
38 C.F.R. § 4.25, previously allowed for separate 
disabilities arising from a single disease entity to be rated 
separately.  The Court has referred to "the canon of 
interpretation that the more specific trumps the general".  
See Zimick v. West, 11 Vet. App. 45, 51 (1998); see also 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005). ]

The Veteran is seeking an earlier effective date for the 
grant of separate compensable disability ratings for 
bilateral lower extremity radiculopathy.  
He has not submitted any legal argument in support of his 
claim.  Instead, it appears that the Veteran is relying on 
medical evidence, in particular medical statements from 
I.P.W., M.D. and C.N.B., M.D. for the proposition that he had 
bilateral lower extremity radiculopathy prior to September 
2002.  

The Board does not necessarily dispute that the Veteran had 
bilateral lower extremity radiculopathy prior to September 
2003.  However, since the Veteran was granted service 
connection pursuant to a liberalizing regulation he is not 
entitled to an effective date prior to the effective date of 
the regulation.  See 38 C.F.R. § 3.114 (2008).  

The Board adds that the Veteran has not contended, nor does 
the record on appeal reflect, that he ever filed a claim for 
service connection for radiculopathy, much less prior to 
September 2002.  See Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992) [the Board must look at all communications 
that can be interpreted as a claim, formal or informal, for 
VA benefits].  A plain reading of the December 2004 rating 
decision shows that the RO granted separate disability 
ratings on its own initiative, based upon the change in the 
regulations in September 2002.    

Accordingly, the Veteran is not entitled to an effective date 
earlier than September 23, 2002 for the separate grants of 
service connection for radiculopathy of the bilateral lower 
extremities.  Since there is no legal basis upon which to 
award an earlier effective date, the Veteran's appeal must be 
denied.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).



3.  Entitlement to an effective date earlier than September 
23, 2002 for an award of TDIU.

Relevant law and regulations 

The law and regulations pertaining to effective dates in 
general has been set forth above and need not be repeated.

Effective dates - increased ratings

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a  
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  See 
38 C.F.R. § 3.400(o)(2) (2008).  See also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) 
(2008).

Analysis 

As was noted in the Introduction, an effective date of 
September 23, 2002 was established for TDIU by the RO in 
January 2008.  The RO indicated that the September 23, 2002 
effective date was established as this was the first date 
that the Veteran was found to meet the schedular requirements 
for consideration of TDIU.  [As of September 23, 2002, a 
combined 60 percent disability rating was established based 
on service-connected spinal disabilities plus the bilateral 
lower extremity radiculopathy discussed above.  The combined 
60 percent rating met the criteria for a schedular disability 
under 38 C.F.R. § 4.16(a) rating because all four service-
connected disabilities stemmed from a common etiology.] 

The Veteran contends that he is entitled to an effective date 
prior to September 23, 2002 for the grant of TDIU.  In 
support of his claim, the Veteran has submitted medical 
evidence indicating that he has been unable to work due to 
back problems since 1982.  As further proof of Veteran's 
longstanding unemployability, the Veteran's attorney 
references the Veteran's March 1984 grant of Social Security 
disability benefits which went into effect in September 1982. 

Date of claim

The record does not contain a specific TDIU claim.  The 
Veteran and his attorney have pointed to none.  Instead, in 
the March 2008 substantive appeal, the Veteran's attorney 
argued that an August 1989 effective date is appropriate 
because this was the date the Veteran filed a claim seeking 
an increased rating for his service-connected back 
disabilities.  In essence, the Veteran's attorney asks the 
Board to read a TDIU claim into the August 1989 increased 
rating claim.

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to TDIU.  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In this case, the Veteran filed a claim for an increased 
rating for his service-connected lumbar spine disability in 
August 1989.  He specifically asked the RO to "revaluate 
[his] disability for more compensation." He did not mention 
unemployability, and the attached medical reports did not 
mention employment.  
The Veteran's increased  rating claim was denied in a 
September 1989 RO rating decision.  The Veteran appealed.  
The September 1989 rating decision, the Veteran's notice of 
disagreement and the many subsequent adjudications of the 
increased rating claim by the RO, the Board and the Court 
made no mention of TDIU.     

In a June 15, 2004 letter, the Veteran's attorney indicated 
that the issue of entitlement to TDIU was on appeal before 
the Board.  This appears to be the first time that TDIU was 
specifically mentioned in the record.  The Veteran's attorney 
did not explain how or why the issue was purportedly in 
appellate status.  

The July 2004 Board decision noted that the issue of TDIU had 
thus been raised and had not been adjudicated by the RO.  The 
Board referred the issue for initial consideration.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).

VA's statutory duty to assist means that VA must liberally 
read all documents submitted to include all issues presented.  
See Verdon v. Brown, 8 Vet. App. 529, 533 (1996); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  However, in Brannon 
v. West, 12 Vet. App. 32 (1998), the Court observed that 
while the Board must interpret a claimant's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the claimant.  

In this case, there is nothing in the communications made by 
or on behalf of the Veteran prior to the June 2004 letter 
from his attorney which expressly or impliedly raised the 
issue of TDIU.  In particular, there is nothing in the August 
1989 increased rating claim submitted by the Veteran, or in 
the accompanying medical reports, which can be liberally read 
as including a TDIU claim.  Employability was not mentioned. 

Based on this record, the Board finds that the earliest TDIU 
claim was in June 2004.  Since TDIU has been granted 
effective from September 23, 2002, more than a year prior to 
that claim, there is clearly no basis for assigning an 
earlier effective date under 38 C.F.R. § 3.400(o).  

Moreover, even if the August 1989 claim for an increased 
rating may somehow be interpreted as a TDIU claim under 
Roberson [which as indicated immediately above the Board 
finds is not the case], the earlier effective claim still 
fails.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), 
citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the 
Board has the fundamental authority to decide in the 
alternative].

The Federal Circuit addressed the issue of how to handle 
unadjudicated TDIU claims in Andrews v. Nicholson, 421 F.3d 
1278 (Fed. Cir. 2005).   The Federal Circuit held that when 
VA violates Roberson by failing to construe the Veteran's 
pleadings to raise a claim, such claim is not considered to 
have been unadjudicated but rather that the claim had been 
finally decided.  See also Deshotel v. Nicholson, 457 F.3d 
1258, 1261 (Fed. Cir. 2006) ["Where a veteran files more 
than one claim with the RO at the same time, and the RO's 
decision acts (favorably or unfavorably) on one of the claims 
but fails to specifically address the other claim, the second 
claim is deemed denied, and the appeal period begins to 
run."]  As noted by the Federal Circuit in Andrews, such RO 
error in failure to adjudicate a claim  is properly corrected 
through a CUE motion (assuming that a NOD is not timely 
filed).  

The Federal Circuit issued another decision on the same day 
as Andrews.  
In Johnston v. Nicholson, 421 F.3d 1285 (Fed. Cir.) the 
Federal Circuit rejected the government's argument that an 
alleged and unadjudicated TDIU claim remained pending before 
the RO.  The Federal Circuit noted that it had rejected that 
argument in Andrews.

The decisions of the Federal Circuit in Andrews and Deshotel 
are dispositive as to whether an unadjudicated claim for TDIU 
could be an avenue for assigning an earlier effective date.  
Even assuming for the sake of argument that a TDIU claim was 
raised in the Veteran's August 1989 claim for increased 
rating, the failure of the RO to act upon that claim 
implicitly denied it.  As noted in Deshotel, the Veteran 
could have indicated disagreement with the implied denial of 
his TDIU claim or he could have raised a CUE challenge.  He 
has done neither.  

Accordingly, there were no pending claims of entitlement to 
TDIU, express or implied, prior to 2004.  The Veteran's 
attorney's June 15, 2004 letter is the initial communication 
which can be construed indicating an intent to apply for 
TDIU.  
June 15, 2002 is there the date of the TDIU claim.

Factually ascertainable

As was discussed above, applicable law provides that the 
effective date of an award of increased disability 
compensation (which as noted above includes TDIU, 
see Hurd) is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim.  See 38 C.F.R. § 
3.400(o).  

In this case, the RO established an effective date for TDIU 
of September 23, 2002.  This date is before the one-year 
look-back period in 38 C.F.R. § 3.400(o).  Regardless of what 
the medical evidence of record may show as to prior 
unemployability o tots cause, an effective date cannot be 
established more than one year prior to the date of claim, or 
before June 15, 2003.  

For these reasons, an effective date for TDIU earlier than 
the currently assigned September 23, 2002 is not warranted.  
The benefit sought on appeal is accordingly denied.




ORDER

Entitlement to an effective date earlier than September 23, 
2002 for the assignment of a separate 10 percent evaluation 
for radiculopathy of the right lower extremity is denied. 

Entitlement to an effective date earlier than September 23, 
2002 for the assignment of a separate 10 percent evaluation 
for radiculopathy of the left lower extremity is denied. 

Entitlement to an effective date earlier than September 23, 
2002 for an award of a TDIU is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


